Citation Nr: 0843596	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia, claimed as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 until May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was before the Board in March 2007.  At that 
time, the claim was denied.  The Board also denied claims of 
entitlement to service connection for a right hip disability, 
a right ankle disability, and degenerative changes of the 
lumbar spine.

The veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Order, the Court vacated the March 2007 
Board decision with respect to the bilateral knee claim and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings (Joint Motion).  The appeal as to the other 
three issues was dismissed, thus only the knee claim remains 
in appellate status.

The veteran testified before a Veterans Law Judge in October 
2006.  A transcript of the hearing is of record.  In 
correspondence dated in January 2008, he was informed that 
the Veterans Law Judge who conducted the October 2006 hearing 
was no longer employed with the Board and asked if he desired 
a new hearing.  He did not respond within the allotted 30 
days.  

This case was remanded by the Board in May 2008 for further 
development and is now ready for disposition.




FINDING OF FACT

Bilateral chondromalacia was not manifest during service, was 
not identified for many years after service separation, and 
is unrelated to service or service-connected bilateral pes 
planus.


CONCLUSION OF LAW

Bilateral chondromalacia was not incurred or aggravated by 
active service and not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, a review of the service treatment records does not 
reveal treatment or findings relating to a left knee 
condition.  There is a single complaint of right knee 
stiffness in 1967, although no diagnosis was rendered and no 
subsequent complaints or treatment were noted.  

Of note, the November 1966 induction examination and April 
1969 separation examination both noted a scar on his left 
knee; however, no other knee symptomatology was noted on 
these examinations, therefore he was presumed to be sound at 
entrance.  Similarly, his April 1969 Report of Medical 
History at separation indicated that he never suffered from 
arthritis or a "trick" or locked knee.  Therefore, the 
Board finds no evidence of a chronic knee disorder at the 
time of discharge.

Knee symptomatology was not evident until many years after 
service separation.  Extensive medical records are available 
in the 1980s but do not show any knee complaints.  The first 
indication of right knee pathology is a May 1996 private 
medical treatment note showing that the veteran sustained a 
twisting injury to his right knee after an on-the-job slip 
accident.  He was diagnosed with degenerative joint disease 
of the right knee.  He underwent right knee arthroscopy in 
August 1996.  

With respect to the left knee, he was diagnosed with advanced 
chondromalacia by a private physician in September 1997 after 
undergoing a left knee arthroscopy.  He subsequently reported 
that he injured his left knee when he fell due to weakness in 
the lower extremities.   

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and initial 
reported symptoms related to the right knee in 1996 and the 
left knee in 1997 (over a 25-year gap).  Furthermore, his 
initial right knee complaints were related to a work-related 
injury, and his left knee symptoms were associated with a 
post-service fall.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Continuity of symptomatology has 
not been demonstrated by the post-service treatment record 
and the competent evidence does not causally relate the 
current bilateral knee symptomatology to active service.  

To the contrary, in the report of a June 2008 VA joints 
examination, the examiner opined that it was less likely than 
not (less than a 50/50 probability) that the veteran's 
bilateral knee arthritis was caused by any incident of active 
duty service.  The examiner explained this was because the 
one event of right knee stiffness was 30 years prior to the 
1996 right knee injury.  Furthermore, the right knee 
stiffness noted in service was acute and transitory rather 
than chronic in nature.  For these reasons, a grant of 
service connection on a direct basis is not warranted.

In the present case, however, the veteran has not 
specifically endorsed a continuity of bilateral knee 
symptomatology from the time of separation from service to 
the present time, nor has he contended that there is a direct 
medical nexus.  Rather, his primary contention is that his 
bilateral chondromalacia has been caused or aggravated by his 
service-connected bilateral pes planus.  

In order to prevail on secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Further, additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, the evidence clearly indicates current 
diagnoses of bilateral degenerative knee arthritis.  
Moreover, there is no dispute that the veteran is service-
connected for bilateral pes planus.  However, the competent 
evidence does not show that his current bilateral knee 
disorder is proximately due to or the result of his service-
connected pes planus. 

To the contrary, in the June 2008 report of a VA joints 
examination, the examiner opined that it was less likely than 
not (less than a 50/50 probability) that the veteran's 
bilateral knee arthritis was caused by his service-connected 
bilateral pes planus.  The examiner explained this was 
because there is no medical literature to support the theory 
that an altered gait from bilateral pes planus causes 
degenerative joint disease of the bilateral knees.  Rather, 
for a foot or ankle condition to cause a knee condition, it 
generally has to be unilateral so that one knee receives more 
weight or force than the other knee.  

A reasonable reading of this opinion is that the veteran's 
current knee disorder is not related to his service-connected 
pes planus.  In assigning high probative value to this 
report, the Board notes that the examiner had the claims file 
for review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
bilateral knee condition and his service-connected bilateral 
pes planus.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In light of the above discussion, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted additional treatment records and several 
written statements, and he was provided an opportunity to set 
forth his contentions during the hearing before a Veterans 
Law Judge in October 2006.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in June 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral chondromalacia is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


